Case 8:10-cr-00270-JDW-TGW Document 102 Filed 03/10/21 Page 1 of 1 PagelD 323

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

VS. Case No. 8:10-cr-270-T-27TGW

KENNETH MARQUISE LEE

ORDER

BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge
recommending that Defendant’s Motion to Unfreeze his Inmate Trust Account be denied and the
United States of America’s Motion to Authorize Payment from Lee’s Inmate Trust Account be
granted. (Dkt. 99). No party filed objections and the time for doing so has expired. See (Dkt. 101).
After consideration of the Report and Recommendation, in conjunction with an independent
examination of the file, the Court is of the opinion that the Report and Recommendation should be
adopted, confirmed, and approved in all respects. Accordingly, it is

ORDERED AND ADJUDGED:

1. The Report and Recommendation (Dkt. 99) is adopted, confirmed, and approved in all
respects.

2. The Bureau of Prisons is authorized and directed to turn over to the Clerk of Court, and
the Clerk of Court shall accept, funds in the amount of $4,500 currently held in the trust
account for Defendant Kenneth Marquis Lee.

3. The Clerk of the Court is directed to apply said funds towards Defendant’s restitution
obligation.

f=
DONE AND ORDERED in chambers this q day of March, 2021.

 

United States District Judge

Copies to: Defendant, Counsel of Record
